      Case 1:20-cv-04920-MKV Document 32 Filed 10/02/20 Page 1 of 1




                                              October 2, 2020


VIA ECF
Honorable Mary Kay Vyskocil
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

       Re:     Pfizer Inc. v. U.S. Department of Health and Human Services et al.
               Case No.: 20-cv-04920-MKV

Dear Judge Vyskocil:

        As counsel for Pfizer Inc. (“Pfizer”) in the above-captioned matter, we write to
inform you that in accordance with this Court’s scheduling order of August 31, 2020 (Dkt.
30) Pfizer has received today a copy of the certified administrative record from the
government. Pfizer is presently reviewing the contents of that record to determine whether
it contains trade secret or other similar information that would require redactions. We
understand the Government will file the record via ECF after that review is complete. No
changes to the briefing schedule are contemplated by this letter and Pfizer anticipates filing
its Motion for Summary Judgement by October 16, 2020.

                                              Sincerely,

 /s/ Joan McPhee                                       /s/ Ilana H. Eisenstein
 Joan McPhee                                           Ilana H. Eisenstein (pro hac vice)
 Joan.McPhee@ropesgray.com                             ilana.eisenstein@dlapiper.com
 ROPES & GRAY LLP                                      DLA PIPER LLP (US)
 1211 6th Avenue                                       One Liberty Place
 New York, NY 10036                                    1650 Market Street, Suite 5000
 (212) 596-9000 (voice)                                Philadelphia, PA 19103-7300
 (212) 596-9090 (fax)                                  (215) 656-3300 (voice)
                                                       (215) 656-3301 (fax)
 Douglas Hallward-Driemeier (pro hac vice)
 Douglas.Hallward-Driemeier@ropesgray.com              Loren H. Brown
 Samantha Barrett Badlam (pro hac vice)                loren.brown@dlapiper.com
 Samantha.Badlam@ropesgray.com                         DLA PIPER LLP (US)
 ROPES & GRAY LLP                                      1251 Avenue of the Americas
 2099 Pennsylvania Avenue NW                           New York, NY 10020-1104
 Washington, DC 20006                                  (212) 335-4500 (voice)
 (202) 508-4600 (voice)                                (212) 335-4501 (fax)
 (202) 508-4650 (fax)
                                                       Attorneys for Plaintiff Pfizer, Inc.
